Title: To Thomas Jefferson from John Witherspoon Smith, 12 February 1805
From: Smith, John Witherspoon
To: Jefferson, Thomas


                  
                     New York Feby 12th. 1805
                  
                  I have the honor of transmitting to your Excellency the enclosed letter, & plan of the City of New Orleans, from Governor Claiborne—& remain with sentiments of very high respect 
                  Your Excellency’s Obt. hble. St.
                  
                     Jno Witherspoon Smith 
                     
                  
               